                 Case:20-01947-jwb      Doc #:184 Filed: 07/22/2020          Page 1 of 17




                            UNITED STATES BANKRUPTCY COURT
                          FOR THE WESTERN DISTRICT OF MICHIGAN


    In re:                                              Chapter 11

    BARFLY VENTURES, LLC, et al.                        Case No. 20-01947-jwb

                     Debtors. 1                         Jointly Administered


                     ORDER (A) APPROVING BIDDING PROCEDURES
               AND SCHEDULING SALE HEARING, (B) APPROVING THE FORM
               OF THE ASSET PURCHASE AGREEMENT, INCLUDING THE BID
                  PROTECTIONS, AND (C) GRANTING RELATED RELIEF

             Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in possession

(collectively, the “Debtors”), for the entry of an order (this “Order”), pursuant to sections 105(a),

363, and 365 of Title 11 of the United States Code (the “Bankruptcy Code”), Rules 2002, 6004, and

6006 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”): approving bidding

procedures in connection with the sale of all or substantially all of the Debtors’ assets (the “Assets”);

(ii) approving the form of the asset purchase agreement, including the bid protections,

(iii) scheduling an auction and a hearing to consider the sale of the Assets, (iv) approving the form

and manner of notice thereof; and (v) granting related relief; and the Court having considered the

1
 The Debtors and the last four digits of their federal employment identification number are: Barfly
Ventures, LLC (8379); 9 Volt, LLC (d/b/a HopCat) (1129); 50 Amp Fuse, LLC (d/b/a Stella’s
Lounge) (3684); GRBC Holdings, LLC (d/b/a Grand Rapids Brewing Company) (2130); E L
Brewpub, LLC (d/b/a HopCat East Lansing) (5334); HopCat-Ann Arbor, LLC (5229); HopCat-
Chicago, LLC (7552); HopCat-Concessions, LLC (2597); HopCat-Detroit, LLC (8519); HopCat-
GR Beltline, LLC (9149); HopCat-Holland, LLC (7132); HopCat-Indianapolis, LLC (d/b/a
HopCat-Broad Ripple) (7970); HopCat-Kalamazoo, LLC (8992); HopCat-Kansas City, LLC
(d/b/a HopCat,-KC, LLC and Tikicat) (6242); HopCat-Lexington, LLC (6748); HopCat-Lincoln,
LLC (2999); HopCat-Louisville, LLC (0252); HopCat-Madison, LLC (9108); HopCat-
Minneapolis, LLC (8622); HopCat-Port St. Lucie, LLC (0616); HopCat-Royal Oak, LLC (1935);
HopCat-St. Louis, LLC (6994); Luck of the Irish, LLC (d/b/a The Waldron Public House, LLC
and McFadden’s Restaurant Saloon) (4255).
2
    A capitalized term used but not defined herein shall have the meaning ascribed to it in the Motion.
             Case:20-01947-jwb        Doc #:184 Filed: 07/22/2020           Page 2 of 17




Motion and all exhibits, objections, and other papers filed in connection therewith; and the Court

having determined that the relief provided herein is in the best interest of the Debtors, their estates,

creditors and other parties in interest; and due and adequate notice of the Motion having been given

under the circumstances; and a hearing having been held before this Court on July 20, 2020 to consider

approval of the Motion, at which time parties in interest were afforded an opportunity to be heard; and

after due deliberation thereon; and good and sufficient cause appearing therefor, it is hereby:


                         FOUND AND DETERMINED THAT:3
        A.      This Court has jurisdiction over the Motion and the transactions contemplated

therein pursuant to 28 U.S.C. §§ 157 and 1334, and this matter is a core proceeding pursuant

to 28 U.S.C. § 157(b)(2). Venue in this district is proper under 28 U.S.C. §§ 1408 and 1409.

        B.      Notice of the Motion, the relief sought therein and the hearing on the Motion was

good and sufficient under the circumstances, and no other or further notice is required except

as set forth herein with respect to the Bidding Procedures and the Assumption and Assignment

Procedures. A reasonable opportunity to object or be heard regarding the relief provided herein

has been afforded to parties in interest.

        C.      The bidding procedures attached hereto as Exhibit 1 (the “Bidding

Procedures”) are fair, reasonable and appropriate and are designed to maximize the value of

the proceeds of Sale Transaction with respect to the Assets.




3
 Pursuant to Bankruptcy Rule 7052, findings of fact shall be construed as conclusions of law and
conclusions of law shall be construed as findings of fact when applicable.
            Case:20-01947-jwb          Doc #:184 Filed: 07/22/2020        Page 3 of 17




       D.         The procedures set forth herein regarding the Debtors’ assumption and

assignment of executory contracts and unexpired leases (collectively, the “Contracts”) in

connection with any Sale Transaction (the “Assumption and Assignment Procedures”) are fair,

reasonable and appropriate and comply with the provisions of section 365 of the Bankruptcy

Code and Rule 6006 of the Bankruptcy Rules.

       E.         The Debtors have articulated good and sufficient business reasons for the Court

to approve (i) the Bidding Procedures; (ii) the form and manner of notice of the Bidding

Procedures, the auction of the Assets (the “Auction”) and the hearing to consider approval of

any proposed Sale Transaction(s) (the “Sale Hearing”), substantially in the form attached

hereto as Exhibit 2 (the “Notice of Auction and Sale Hearing”); (iii) the form and manner of

notice to each relevant non-debtor counterparty to a Contract (each, a “Counterparty”) of (a)

the Debtors’ calculation of the amount necessary to cure any defaults under an applicable

Contract (“Cure Amounts”) and (b) certain other information regarding the potential

assumption and assignment of Contracts in connection with a Sale Transaction, substantially

in the form attached hereto as Exhibit 3 (the “Notice of Assumption and Assignment”); and (iv)

the Assumption and Assignment Procedures.

       F.         The Bidding Procedures are reasonably designed to promote participation in,

and active bidding at, the Auction to ensure that the highest or otherwise best value is generated

for the Assets.

       G.         The Notice of Auction and Sale Hearing and the Notice of Assumption and

Assignment are appropriate and reasonably calculated to provide all interested parties with
             Case:20-01947-jwb         Doc #:184 Filed: 07/22/2020        Page 4 of 17




timely and proper notice of the Auction, the Sale Hearing, the Bidding Procedures, the

Assumption and Assignment Procedures, the Debtors’ proposed Cure Amounts, any proposed

assumption of a Contract in connection with a Sale Transaction and all relevant and important

dates and deadlines with respect to the foregoing, and no other or further notice of the Auction,

the sale of the Assets or the assumption and assignment of Contracts in connection therewith

shall be required.

        H.      Good and sufficient business reasons exist for the Court to authorize the Debtors

to enter into that certain Asset Purchase Agreement dated July 9, 2020 with the Stalking Horse

Bidder (the “Stalking Horse Agreement”) and to grant the break-up fee as set forth in the

motion (the “Break-Up Fee”).

        I.      The entry of this Order is in the best interests of the Debtors, their estates,

creditors, and other parties in interest.

        NOW THEREFORE, IT IS HEREBY ORDERED THAT:

        1.      The Motion is GRANTED as set forth herein.

        2.      All objections to the relief granted in this Order that have not been withdrawn,

waived or settled, are hereby overruled and denied on the merits with prejudice; provided, however,

any and all objections or reservations of rights with respect to the proposed sale (as opposed to the

bidding procedures approved herein) are preserved along with any responses thereto.
              Case:20-01947-jwb     Doc #:184 Filed: 07/22/2020         Page 5 of 17




B.       The Stalking Horse Agreement

         3.     The Stalking Horse Agreement is approved as the Stalking Horse Bid and the

Debtors and Stalking Horse Bidder are authorized to perform as required thereunder, subject to the

Bidding Procedures.

         4.     The Break-Up Fee contained in the Stalking Horse Agreement and as described in

the Motion is approved, based on the substantial value the Stalking Horse Bid created for the

Debtors’ estates and the exercise of the Debtors’ reasonable business judgment. Notwithstanding

anything to the contrary contained in the Stalking Horse Agreement or the Motion, the Stalking

Horse shall not be entitled to the Expense Reimbursement, except as otherwise ordered by this

Court.

C.       The Bidding Procedures

         5.     The Bidding Procedures attached hereto as Exhibit 1 are hereby approved and

incorporated herein by reference. The Bidding Procedures shall govern the bids and proceedings

related to the Auction and the sale of the Assets. The Debtors are authorized to take all actions

necessary or appropriate to implement the Bidding Procedures.

         6.     Subject to this Order and the Bidding Procedures, the Debtors, in the exercise of

their reasonable business judgment and in a manner consistent with their fiduciary duties and

applicable law, and in consultation with the Consultation Parties, shall have the right to: (a)

determine which bidders qualify as “Qualified Bidders” and which bids qualify as “Qualified

Bids”; (b) determine the amount of each minimum overbid; (c) determine which Qualified Bid(s)

is the highest or otherwise best bid(s) for the Assets (a “Successful Bid”) and which Qualified
            Case:20-01947-jwb         Doc #:184 Filed: 07/22/2020          Page 6 of 17




Bid(s) are the next highest and best bid(s) after the Successful Bid (the “Back-Up Bids”); (d) reject

any bid that is (i) inadequate or insufficient, not in conformity with the requirements of this Order

or any other order of the Court, the Bidding Procedures, the Bankruptcy Code or other applicable

law or (iii) contrary to the best interests of the Debtors and their estates; (e) adjourn or cancel the

Auction with respect to any or all of the Assets in accordance with the Bidding Procedures; and (f)

adjourn the Sale Hearing with respect to a Sale Transaction involving any or all of the Assets in

accordance with the Bidding Procedures.

       7.      In accordance with the Bidding Procedures, the Debtors, in the exercise of their

reasonable business judgment and in a manner consistent with their fiduciary duties and applicable

law, in consultation with the Consultation Parties, shall have the right to modify the Bidding

Procedures, including to: (a) extend or waive deadlines or other terms and conditions set forth

herein; (b) adopt new rules and procedures for conducting the bidding and Auction process; (c) if

applicable, provide reasonable accommodations to a Stalking Horse Bidder; and (d) otherwise

modify the Bidding Procedures to further promote competitive bidding for, and maximizing the

value of, the Assets.

D.     Bid Deadline and Auction

       8.      Each person other than the Stalking Horse Bidder that intends to participate in the

Auction must submit in writing to the Notice Parties (as defined in the Bidding Procedures) a

Qualified Bid on or before August 21, 2020 at 4:00 p.m. (Eastern Time) (the “Bid Deadline”).

       9.      If the Debtors receive more than one Qualified Bid for the Assets (inclusive of a

Stalking Horse Bid), the Debtors shall conduct an Auction for the Assets. With respect to Assets
             Case:20-01947-jwb       Doc #:184 Filed: 07/22/2020         Page 7 of 17




for which the Debtors receives one Qualified Bid, the Debtors, in their reasonable business

judgment, may consummate the Sale Transaction with the applicable Qualified Bidder (subject to

Court approval).

       10.     The Auction, if required, will be conducted at the offices of Warner Norcross +

Judd LLP, 1500 Warner Building, 150 Ottawa Avenue, NW, Grand Rapids, Michigan 49503 on

August 24, 2020 at 10:00 a.m. (Eastern Time), or such other date, time, and location (including

by video conference) as designated by the Debtors after providing notice to the Notice Parties and

all parties entitled to attend the Auction. The Auction shall be recorded and transcribed.

       11.     In the event the Debtors determine not to hold an Auction for some or all of the

Assets, the Debtors shall promptly file with the Court and serve on the Notice Parties, a notice

containing the following information (as applicable): (a) a statement that the Auction for the

relevant Assets has been cancelled; (b) the identity of the Successful Bidder; (c) a copy of the

Successful Bid or a summary of the material terms of such bid, including any assumption or

assignment of Contracts contemplated thereby; and (d) the date, time and location of the Sale

Hearing.

       12.     Only a Qualified Bidder that has submitted a Qualified Bid shall be eligible to

participate in the Auction, subject to any other limitations as the Debtors may reasonably impose in

accordance with the Bidding Procedures. Qualified Bidders participating in the Auction must

appear in person at the Auction or through a duly authorized representative who has the ability to

bind such Qualified Bidder. The Debtors may establish a reasonable limit on the number of

representatives and/or professional advisors that may appear on behalf of or accompany each
             Case:20-01947-jwb       Doc #:184 Filed: 07/22/2020          Page 8 of 17




Qualified Bidder at the Auction. Notwithstanding the foregoing, the Auction shall be conducted

openly, and all creditors, their counsel, and any necessary advisors, shall be permitted to attend so

long as such parties provide counsel for the Debtors two (2) business days’ written notice of their

intent to attend the Auction (subject to any security screening procedures set forth in the Notice of

Auction and Sale Hearing).

       13.     Each Qualified Bidder participating in the Auction shall confirm in writing on the

record that (a) it has not engaged in any collusion with respect to the Auction or the submission of

any bid for any of the Assets; and (b) the Qualified Bid that gained the Qualified Bidder admission

to participate in the Auction constitutes a binding, good-faith and bona fide offer to purchase the

Assets identified in such bid.

       14.     Immediately following the closing of the Auction, the Debtors shall file with the Court

and serve on the Notice Parties a notice setting forth the results of the Auction (the “Notice of

Auction Results”), which shall (a) identify each Successful Bidder and each Back-Up Bidder; (b)

include a copy of each Successful Bid and each Back-Up Bid or a summary of the material terms

of such bids, including any assumption and assignment of Contracts contemplated thereby; and (c)

set forth the date, time and location of the Sale Hearing and any other relevant dates or other

information necessary to reasonably apprise the Notice Parties of the outcome of the Auction.
               Case:20-01947-jwb      Doc #:184 Filed: 07/22/2020           Page 9 of 17




E.       Sale Noticing and Objection Procedures

         15.     The Notice of Auction and Sale Hearing, substantially in the form attached hereto

as Exhibit 2, is approved, and no other or further notice of the proposed sale of the Assets, the

Auction, the Sale Hearing or the Sale Objection Deadline shall be required if the Debtors serve the

Notice of Auction and Sale Hearing in the manner provided in the Bidding Procedures and this

Order.

         16.     By no later than three (3) calendar days after entry of this Order, the Debtors will

cause the Notice of Auction and Sale Hearing and a copy of this Order to be sent by first-class mail,

postage prepaid, to the following: (a) the Office of the United States Trustee for Region 9; (b)

counsel to the Committee; (c) counsel to the Administrative Agent; (d) all non-Debtor parties to

the Contracts and any parties who are known to claim interests therein; (e) all government agencies

and entities required to receive notice under the Bankruptcy Rules; and (f) all parties that have

requested notice or otherwise appeared in these chapter 11 cases (collectively, the “Sale Notice

Parties”).

         17.     On or before three (3) calendar days after entry of this Order, the Debtors will serve

the Notice of Auction and Sale Hearing on all creditors appearing on the Debtors’ creditor matrix.

         18.     Within two (2) business days after the conclusion of the Auction, the Successful

Bidder shall complete and execute all agreements, contracts, instruments and other documents

necessary to consummate the Successful Bid. Consummation of any Sale Transaction pursuant to

a Successful Bid shall be subject to Court approval.
             Case:20-01947-jwb       Doc #:184 Filed: 07/22/2020          Page 10 of 17




       19.      All Good Faith Deposits shall be returned to each bidder not selected by the Debtors

as the Successful Bidder or a Back-Up Bidder no later than seven (7) calendar days following the

conclusion of the Auction.

       20.      All objections to any Sale Transaction (each, a “Sale Objection”), including (a) any

objection to the sale of any Assets free and clear of liens, claims, interests and encumbrances

pursuant to section 363(f) of the Bankruptcy Code to a Successful Bidder and/or a Back-Up Bidder

(as applicable) and (b) any objection to the entry of any Sale Order shall be (i) in writing and state,

with specificity, the legal and factual bases thereof and include any appropriate documentation in

support thereof; (ii) be filed with the Court; and (ii) served by no later than August 25, 2020 at

5:00 p.m. (Eastern Time) (the “Sale Objection Deadline”) on the following: (i) counsel for the

Debtors; (ii) counsel for the Administrative Agent; and (iii) counsel for the Committee

(collectively, the “Objection Notice Parties”).

       21.      Any party who fails to file and serve a timely Sale Objection in accordance with the

terms of this Order shall be forever barred from asserting, at the Sale Hearing or thereafter, any Sale

Objection, including to the consummation or performance of the applicable Sale Transaction(s)

and the transfer of Assets to the applicable Successful Bidder free and clear of liens, claims,

interests and encumbrances pursuant to section 363(f) of the Bankruptcy Code, and shall be

deemed to “consent” to such sale for purposes of section 363(f) of the Bankruptcy Code.

       22.      The Sale Hearing shall be held before the Court on August 27, 2020 at 10:00 a.m.

(Eastern Time), or as soon thereafter as counsel and interested parties may be heard; provided,

the Debtors may seek an adjournment of the Sale Hearing, consistent with the Bidding Procedures.
             Case:20-01947-jwb      Doc #:184 Filed: 07/22/2020         Page 11 of 17




The hearing will be conducted by videoconferencing using the Zoom Cloud Meeting

Program/App. Any party or attorney who wishes to appear at the hearing must register by no later

than August 26, 2020 at 1:00 p.m. Eastern time. Information about registration is available on

the Court’s website under Covid-19 Notices, https://www.miwb.uscourts.gov/covid-19-notices.

F.     Assumption and Assignment Procedures

       23.      The Notice of Assumption and Assignment, substantially in the form attached

hereto as Exhibit 3, is approved, and no other or further notice of the Debtors’ proposed Cure Costs

with respect to the Contracts listed on a Notice of Assumption and Assignment is necessary or

required.

       24.      By no later than three (3) business days after the Court’s entry of the Bidding

Procedures Order, the Debtors shall file with the Court and serve on the applicable Counterparties

the Notice of Assumption and Assignment. The Notice of Assumption and Assignment shall

identify the calculation of the Cure Amounts that the Debtors believe must be paid to cure all

defaults under the Assigned Contracts. If the Debtors or Successful Bidder identify additional

executory contracts or unexpired leases that might be assumed by the Debtors and assigned to the

Successful Bidder or that were not set forth in the original Notice of Assumption and Assignment,

the Debtors will promptly file with the Court and send a supplemental notice (a “Supplemental

Notice of Assumption and Assignment”) to the applicable counterparties to such additional

executory contracts and unexpired leases.4


4
 The inclusion of any contract or unexpired lease of nonresidential real property on any Notice of
Assumption and Assignment or Supplemental Notice of Assumption and Assignment shall not be
an admission by the Debtors or their estates that any such contract or unexpired lease so included
is an executory contract. Nor shall the inclusion of any contract or unexpired lease on any Notice
             Case:20-01947-jwb      Doc #:184 Filed: 07/22/2020          Page 12 of 17




       25.      Any objection to the Debtors’ proposed Cure Amounts (each such objection, a

“Cure Objection”) shall be: (a) in writing and state, with specificity, the legal and factual bases

thereof and include any appropriate documentation in support thereof; (b) filed with the Court; and

(c) served on the Objection Notice Parties by no later fourteen (14) days after service of the Notice

of Assumption and Assignment (the “Cure Objection Deadline”).

       26.      The Debtors, in consultation with the Consultation Parties, and the objecting

Counterparty shall first confer in good faith to attempt to resolve the Cure Objection without Court

intervention. If the parties are unable to consensually resolve the Cure Objection prior to the

commencement of the Sale Hearing, the Court shall make all necessary determinations relating to

the applicable Cure Amounts and Cure Objection at the Sale Hearing. All other objections to the

Debtors’ proposed assumption and assignment of the Debtors’ right, title and interest in, to and

under a Contract shall be heard at the Sale Hearing.

       27.      If a timely Cure Objection cannot otherwise be resolved by the parties, the Cure

Objection may be heard at the Sale Hearing or, at the Debtors’ option, be adjourned to a subsequent

hearing (each such Cure Objection, an “Adjourned Cure Objection”). An Adjourned Cure

Objection may be resolved after the closing date of the applicable Sale Transaction. Upon

resolution of an Adjourned Cure Objection and the payment of the applicable cure amount, if any,

the Contract that was the subject of such Adjourned Cure Objection shall be deemed assumed and



of Assumption and Assignment or Supplemental Notice of Assumption and Assignment constitute
an admission of liability by the Debtors or their estates or effectuate the assumption or assignment
of such contract or lease, absent entry of an order of the Court approving the assumption and/or
assignment of such contract or lease of nonresidential real property in conjunction or as part of the
Sale Order.
             Case:20-01947-jwb        Doc #:184 Filed: 07/22/2020      Page 13 of 17




assigned to the applicable Successful Bidder as of the closing date of the applicable Sale

Transaction.

       28.      If a Counterparty fails to file with the Court and serve on the Objection Notice

Parties a timely Cure Objection, the Counterparty forever shall be barred from asserting any

objection with regard to the cost to cure any defaults under the applicable Contract. The Cure

Amounts set forth in the applicable Notice of Assumption and Assignment shall be controlling and

will be the only amount necessary to cure outstanding defaults under the Contract and satisfy the

requirements of section 365(b) of the Bankruptcy Code, and the Counterparty to the Contract shall

be bound by and deemed to have consented to the Cure Amounts.

       29.      In accordance with the Bidding Procedures, Qualified Bids shall be accompanied

by information sufficient to demonstrate the Successful Bidder’s proposed form of, and ability to

provide, adequate assurance of future performance with respect to each Contract to be assumed

and assigned (“Adequate Assurance Information”).          The Debtors shall use commercially

reasonable efforts to furnish all available Adequate Assurance Information to the applicable

Counterparties as soon as reasonably practicable following their receipt of such information

pursuant to the terms of the Notice of Assumption and Assignment. Counterparties shall be

required to keep confidential any nonpublic Adequate Assurance Information, and Counterparties

shall be permitted to file such nonpublic Adequate Assurance Information, if necessary, under seal

without further order of the Court.

       30.      Any objection to the proposed assumption and assignment of a Contract, the subject

of which objection is a Successful Bidder’s (or any other relevant assignee’s) proposed form of
             Case:20-01947-jwb      Doc #:184 Filed: 07/22/2020        Page 14 of 17




adequate assurance of future performance with respect to such Contract (each such objection, an

“Adequate Assurance Objection”) shall (a) be in writing and state, with specificity, the legal and

factual bases thereof and include any appropriate documentation in support thereof; be filed with

the Court; and (c) served on the Objection Notice Parties by no later than August 26, 2020 at 4:00

p.m. (Eastern Time).

       31.      The Debtors and a Counterparty that has filed an Adequate Assurance Objection

shall first confer in good faith to attempt to resolve the Adequate Assurance Objection without

Court intervention. If the parties are unable to consensually resolve the Adequate Assurance

Objection prior to the commencement of the Sale Hearing, the Adequate Assurance Objection and

all issues of adequate assurance of future performance of the applicable Successful Bidder (or any

other relevant assignee) shall be determined by the Court at the Sale Hearing.

       32.      If a Counterparty fails to file with the Court and serve on the Objection Notice

Parties a timely Adequate Assurance Objection, the Counterparty shall be forever barred from

asserting any objection to the assumption and/or assignment of a Contract with regard to adequate

assurance of future performance. The applicable Successful Bidder (or any other relevant assignee)

shall be deemed to have provided adequate assurance of future performance with respect to a

Contract in accordance with sections 365(b)(1)(C) and 365(f)(2)(B) of the Bankruptcy Code and,

if applicable, section 365(b)(3) of the Bankruptcy Code, notwithstanding anything to the contrary

in the Contract or any other document.

       33.      Successful Bidders (including the Stalking Horse Bidder, if any, or Back-Up Bidder

ultimately named a Successful Bidder) may, pursuant to the terms of an applicable asset purchase
             Case:20-01947-jwb       Doc #:184 Filed: 07/22/2020          Page 15 of 17




agreement executed with the Debtors, designate (a) for assumption and assignment to the applicable

Successful Bidder (or other relevant assignee) Contracts that were not originally included among

the Assets to be acquired in connection with the applicable Successful Bid or for which the

Successful Bidder had not determined to acquire or exclude as of the filing of the Notice of Auction

Results and (b) Contracts that previously were included among the Assets to be acquired in

connection with the applicable Successful Bid or for which the Successful Bidder had not

determined to acquire or exclude as of the filing of the Notice of Auction Results as “excluded

assets” that will not be assigned to or otherwise acquired by the Successful Bidder, by providing

written notice of such designation to the Debtors. The Debtors shall use commercially reasonable

efforts to, as soon as reasonably practicable after the Debtors receive notice of any such designation

and in any event within two (2) business days thereof, file with the Court and serve on the applicable

Counterparties, a Designation Notice containing sufficient information to apprise Counterparties

of the designation of their respective Contracts.

       34.      As soon as reasonably practicable after the closing of a Sale Transaction, and in

any event within two (2) business days thereof, the Debtors shall file with the Court and serve on

the applicable Counterparties, a notice containing the list of Contracts that the Debtors assumed

and assigned pursuant to any asset purchase agreement with a Successful Bidder.

       35.      The inclusion of a Contract or Cure Amounts with respect to any Contract on any

Notice of Assumption and Assignment, shall not constitute or be deemed a determination or

admission by the Debtors, any Successful Bidder or any other party that such Contract is an

executory contract or an unexpired lease within the meaning of the Bankruptcy Code, and shall
                 Case:20-01947-jwb      Doc #:184 Filed: 07/22/2020          Page 16 of 17




not be a guarantee that such Contract ultimately will be assumed or assigned. The Debtors reserve

all of their rights, claims and causes of action with respect to each Contract listed on any Notice

of Assumption and Assignment.

G.         Other Related Relief

           36.      All persons and entities that participate in the Auction or bidding for Asset during

the sale process shall be deemed to have knowingly and voluntarily (a) consented to the core

jurisdiction of the Court to enter any order related to the Bidding Procedures, the Auction, or any

other relief requested in the Motion or granted in this Order; (b) waived any right to a jury trial in

connection with any disputes relating to the Bidding Procedures, the Auction or any other relief

requested in the Motion or granted in this Order; and (c) consented to the entry of a final order or

judgment in connection with any disputes relating to the Bidding Procedures, the Auction or any

other relief requested in the Motion or granted in this Order, if it is determined that the Court would

lack Article III jurisdiction to enter such a final order or judgment absent the consent of the relevant

parties.

           37.      Notwithstanding the applicability of any of Bankruptcy Rules 6004(h), 6006(d), or

any other provisions of the Bankruptcy Rules, the terms and provisions of this Order shall be

immediately effective and enforceable upon its entry and any applicable stay of the effectiveness

and enforceability of this Order is hereby waived.

           38.      The automatic stay pursuant to section 362 of the Bankruptcy Code shall be hereby

lifted with respect to the Debtors to the extent necessary, without further order of the Court, to

allow the Stalking Horse Bidder to deliver any notice provided for in the Stalking Horse
               Case:20-01947-jwb       Doc #:184 Filed: 07/22/2020           Page 17 of 17




 Agreement, including, without limitation, a notice terminating the Stalking Horse Agreement, and

 allow the Stalking Horse Bidder to take any and all actions permitted under the Stalking Horse

 Agreement in accordance with the terms and conditions thereof.

         39.      The Debtors are authorized to take all steps necessary or appropriate to implement

 the relief granted in this Order.

         40.      This Court shall retain exclusive jurisdiction over any and all matters arising from or

 related to the implementation or interpretation of this Order.

         41.      This Court shall retain jurisdiction over any matters related to or arising from the

 implementation of this Order.
                                           END OF ORDER

 Order prepared and submitted by:

 PACHULSKI STANG ZIEHL & JONES LLP
 John W. Lucas
 Jason Rosell
 150 California Street, 15th Floor
 San Francisco, California 94111
 Telephone: (415) 263-7000
 and
 WARNER NORCROSS + JUDD LLP
 Elisabeth M. Von Eitzen (P70183)
 1500 Warner Building
 150 Ottawa Avenue, NW
 Telephone: (616) 752-2418
 evoneitzen@wnj.com
 Proposed Counsel to the Debtors




IT IS SO ORDERED.

Dated July 22, 2020
